Title: To John Adams from Rev. Horace Holly, 4 December 1818
From: Holly, Rev. Horace
To: Adams, John


				
					My dear Sir.
					Lexington, December 4th 1818.
				
				I have not ventured before now to write to you since I heard of the melancholy event which has afflicted you and your family. I fear that even now I may mistake the impression which I wish might be made upon your mind by a letter expressive of the sympathy that I feel in regard to the loss you and your children have sustained. Although I came late to the acquaintance of Mrs Adams and yourself, and when the world had paid its respects before I had any opportunity to pay mine, yet the pleasure which I took in the society of you both has flattered me with the hope that I may have obtained some small interest in your minds, and that my name may not be thought an unwelcome intruder. The unfeigned regard, which the talents experience, courtesy, benevolence, and uncommon virtues of Mrs Adams produced in my mind, will hardly allow me to withold my pen from this expression of it, and from breaking in upon the train of your feelings and reflections. Did I not fully believe that the soul is immortal, and that the attainments and virtues of this life will be among the sources of our felicity in the life to come, I could not be reconciled to the laws of nature which appoint such severe trials to the best and wisest of our race in the separations made by death. It must be that the present state of existence is but a prelude to another, and that our experience here shall develope its ripest and happiest fruits hereafter. I can make nothing of what is before and within me, without immortality, but with it I am able to make everything of the world, and to commence a career of thought, hope, and joy which is indeed worthy of that spirit which religion teaches us God has given to man. Yes, you and Mrs Adams will meet and know each other again, and I shall see you also in that better world where philosophy and the gospel unite and concentrate their rays. You will, I am persuaded you will, be supported and cheered by both, and now receive the benefit of the faith and truth you have so long cherished.  Yours most truly,
				
					Horace Holly
				
				
			